Citation Nr: 1140157	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-33 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for service-connected lumbar strain.

2.  Entitlement to a rating in excess of 40 percent from December 17, 2008, and a rating in excess of 20 percent from January 6, 2010 for service-connected lumbar strain.

3.  Entitlement to a separate rating for urinary frequency as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 2000 to October 2004 and from September 2005 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared via videoconference and provided testimony before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of the hearing has been associated with the claims file.  Subsequent to his hearing, the Veteran submitted additional evidence with a waiver of RO review.  The evidence and waiver have been associated with the claims file.

The issue of a separate rating for urinary frequency as secondary to service-connected lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Symptomatology prior to December 17, 2008 included normal to slight limitation of range of motion with additional limitation due to pain, fatigue, weakness, and lack of endurance following repetitive use as well as abnormal spinal contour, noted as loss of expected lumbar lordosis.

2.  Symptomatology between December 17, 2008 and January 6, 2010 included limitation of flexion at less than 30 degrees but did not show ankylosis of the entire thoracolumbar spine.

3.  Symptomatology since January 6, 2010, has not included flexion limited to 30 degrees or less; additional limitation of motion due to pain, fatigue, weakness, and lack of endurance following repetitive use; or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for service-connected lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for a rating in excess of 40 percent from December 17, 2008 and a rating in excess of 20 percent from January 6, 2010 for service-connected lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an initial rating in excess of 10 percent, a rating in excess of 40 percent from December 17, 2008, and a rating in excess of 20 percent from January 6, 2010 for service-connected lumbar strain.  The RO rated his disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  Under this diagnostic code, lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.

The General Formula provides that an evaluation of 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

The General Formula provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.     §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Initial Rating

Service treatment records (STRs) show that the Veteran was hit by a vehicle in February 2006.  December 2006 STRs show complaints of low back pain; however, the physical examination showed no tenderness to palpation, normal spine motion, no pain on movement, and normal posture, gait and stance.

In April 2007, the Veteran had a Compensation and Pension examination performed by non-VA facilities.  The examiner did not indicate review of the claims file; however, because the claims file contained no private or VA treatment records at that time, because it appears that the Veteran provided an accurate history of events concerning his injury, and because the current issue before the Board is the severity of the disability at the time of the examination, the Board finds that the Veteran has not been prejudiced by the examiner's oversight.

During the examination, the Veteran reported stiffness, weakness, sharp pain, and occasional popping and cracking of the lumbar spine.  The pain was occurring three times per week and lasting for two days, with pain radiating to his legs.  The pain was described as squeezing, sharp, and cramping in nature.  On a scale from 1 to 10, the pain was an 8, which could be elicited by physical activity, stress, and his employment duties.  The condition did not cause incapacitation.  Functional impairment included trouble sleeping and lifting heavy objects.  His employment was heavy equipment operator.

The physical examination revealed normal posture and gait and showed no evidence of radiating pain on movement of the thoracolumbar spine.  He exhibited tenderness but no muscle spasm.  He had positive straight leg tests, bilaterally.  Range of motion (ROM) measured to 90 degrees flexion, with pain; 30 degrees extension, with pain; 30 degrees lateral flexion, bilaterally; 30 degrees right rotation, with pain; and 30 degrees left rotation.  The joint function was additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use, with pain having the major functional impact.  X-ray findings were within normal limits.  The diagnosis was lumbar strain with pain.

In November 2007, he had a consultation with VA rehabilitation.  He reported constant low back pain, with radiation to the upper thighs.  His average pain intensity was at a 2 on a pain scale to 10.  When the pain radiated to his thighs, the intensity increased to an 8 on a pain scale to 10.  The pain was described as knifing with muscle spasms.  The pain worsened with sitting and bouncing in construction vehicles.  While he continued to work due to financial concerns, he quit participating in some recreational activities due to pain.  He also reported that his neck would start to ache due to the low back condition.  He denied bowel or bladder problems.  ROM testing revealed slight limitation of motion; however, measurements were not provided.  The spine was tender to palpation.  He was scheduled for x-rays and referred to physical therapy.  X-rays indicate a loss of expected lumbar lordosis.  December 2007 records show muscle spasm.

March 2008 rehabilitation records state that pain was aggravated when sitting for extended periods or shoveling gravel, both of which are work related activities.  Pain was at a 1 on a pain scale to 10.  He denied pain radiation, and weakness and numbness to the lower extremities.  He denied bowel and bladder dysfunction.  ROM was noted as good, however, measurements were not provided.  He had minor tenderness to palpation.

Here, the VA examination and treatment records support the assignment of a 20 percent rating as the records show full or slight limitation of ROM with additional limitation due to pain, fatigue, weakness, and lack of endurance following repetitive use as well as abnormal spinal contour, noted as loss of expected lumbar lordosis.  A rating in excess of 20 percent is not warranted as the next higher rating requires flexion to be limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Veteran's symptomatology does not meet the criteria for the next higher rating even with consideration of the DeLuca criteria.

In sum, the preponderance of the evidence supports the assignment of an initial 20 percent rating for service-connected lumbar strain.  To this extent, the appeal is granted.

B.  Rating from December 17, 2008

A December 2008 VA treatment record notes that the Veteran's flexion and extension were at less than 20 degrees.  Side flexion was also limited secondary to pain.  Straight leg raise elicited pain in the left lower lumbar region.  A January 2009 VA physical therapy record indicates that the Veteran operated heavy machinery and was involved with shoveling activities.  He said he occasionally ran and worked out.  His condition was noted as worsening, with constant and achy back pain.  He denied radiating pain, numbness, tingling, increase of symptoms with coughing, sneezing and strain, and denied bowel and bladder changes.  The treating provider noted minimal kyphosis and increased lumbar lordosis.  He had major loss of motion on flexion and minimal loss of motion with extension and left side rotation.  The assessment was severely tight hamstrings, tight paraspinal muscles, tight hip external rotator muscles, and decreased lower extremity strength leading to low back pain.

March 2009 VA treatment records note continued occasional bad days but indicate overall improvement with pain and the ability to bend over.  His pain was at a 2 to 3 on a pain scale to 10.  April 2009 records indicate that he was laid off from his heavy equipment job and that he was working with trees, performing duties related to pruning, climbing, small logging, and hauling brush.  He noted that the tree job was most difficult due to repetitive bending and lifting.  He reported persistent pain, which he rated at a 3 on a scale to 10.  May 2009 records show complaints of increased pain with neuropathy to the left leg and right arm.  He had a slight decreased in ROM; however, measurements were not provided.

June 2009 VA chiropractic records indicate that he had returned to working with heavy equipment.  The examination revealed moderate restriction of motion on flexion; however, measurements were not provided.  He also reported occasional tingling in the left foot, but the symptom was not present on examination.  July 2009 records indicate significant motion restrictions in the right sacroiliac joint but noted improvement in lumbosacral and sacroiliac area pain.

Overall, while the records from December 2008 and January 2009 show a severe worsening of his condition, subsequent records show improvement.  In December 2008, flexion was limited to less than 20 degrees and he continued to have major loss of motion in January 2009; however, his condition improved to where was able to bend over in March 2009.  ROM was slightly decreased in April 2009 and moderately restricted in June 2009.  Even the Veteran's estimation of pain reduced to a 3 on a pain scale to 10 during this period and the July 2009 records note significant improvement in pain.  None of the records show unfavorable ankylosis of the entire thoracolumbar spine, thus a rating in excess of 40 percent is not warranted.  

Even considering the DeLuca factors, the Board cannot find that the severity of his symptoms more nearly approximates the criteria for the next higher rating.  Further, because the records show improvement in the spine, including increased ROM, it is only with the consideration of the DeLuca criteria that the Board can find that the 40 percent rating is justified for the entire period in which it was assigned.  

In sum, the Board finds that the preponderance of the evidence weighs against a finding for a disability rating in excess of 40 percent from December 17, 2008.  To this extent, the appeal is denied.


C.  Rating from January 6, 2010

In January 2010, the Veteran had a Compensation and Pension examination performed by non-VA facilities.  The examiner did not indicate review of the claims file; however, because it appears that the Veteran provided an accurate history of events concerning his injury, and because the current issue before the Board is the severity of his disability at the time of the examination, the Board finds that he has not been prejudiced by the examiner's oversight.

The Veteran reported constant, moderate low back pain that travels to the buttocks.  Pain is exacerbated with physical activity and relieved with medication.  During flare-ups, he experiences functional impairment with bending, twisting, and lifting weight.  He indicated that his condition has not resulted in incapacitating episodes.  The examination revealed normal gait and posture.  He had no radiating pain on movement.  He had muscle spasm but it did not produce an abnormal gait.  There was tenderness and guarding of the spine, which affected spinal contour.  He had positive straight leg tests, bilaterally.  ROM was to 60 degrees flexion, with pain; 30 degrees extension, with pain; 20 degrees of lateral flexion, bilaterally, with pain; and 30 degrees rotation, bilaterally, with pain.  There was no additional limitation of motion with repetitive motion.  Joint function was additionally limited by pain on repetitive use; however the degree of limitation was noted as zero.  Loss of lumbar lordosis was indicated.  The examiner found no sensory deficits of L1-L5 or S1.  X-rays were within normal limits.

The Veteran also noted bladder problems.  He urinates 8 to 10 times per day at intervals of 90 minutes.  Urinary frequency at night is 4 times per night at an interval of 2 hours.  He does not have urinary retention or urgency.  The examiner did not explore whether this condition is related to the lumbar strain.

The diagnosis was lumbar strain.  The objective factors included: positive straight leg test, tenderness, spasm, guarding, and diminished ROM with no x-ray evidence of degenerative disc disease.  The examiner advised the Veteran to follow up with his treating physician with respect to polyuria.  He also noted that the condition has caused the Veteran to discontinue several jobs, with the affect on daily activity as limiting bending, twisting, and lifting heavy weight.

In September 2011, the Veteran submitted a statement and work slip.  He stated that while working with heavy equipment, he could not take pain medication due to side effects.  The work slip indicates that his employment was terminated on November 17, 2009.  Because he was not employed at the time of his January 2010 examination, he alleges that the examination does not accurately portray his normal disability picture.  He also submitted a CD that shows his employment duties.

During the September 2011 Board hearing, he said his current employment duties involve operating heavy machinery and require bending, lifting, and twisting eight to nine hours per day.  He described low back pain that radiates to his buttocks and noted that he was prescribed medication for the pain but cannot take it due to side effects interfering with his job.  He is able to lift his daughter but he cannot wrestle or play with her on the floor.  The pain affects his sleep and has caused him to reduce his recreational activities.  His condition has strained his home life as he is unable to help with chores, heavy lifting, or mowing the lawn.  Bad days occur two to three times a week where the pain is so severe that he wants to go home.

He testified that his January 2010 examination is inadequate because the examiner met with him for only 10 to 15 minutes and had more fun interacting with his daughter.  He also believes that the examination is inadequate because he was not working at the time, thus his symptomatology had improved.  He has since returned to employment involving heavy equipment and seeks a new examination.

In this case, the Veteran believes that his January 2010 examination report is not adequate for rating purposes because the examiner spent little time with him and because he was not employed, thus his symptoms were not as severe as they would have been if had he been working.  

First, review of the examination report indicates that all symptoms were reported in detail, including bladder complaints, ROM, and other test results; therefore, the Board cannot find that a new examination is warranted based upon the length of time that the examiner spent with him.  

Second, as for the fact that he was not working at the time of the examination, as noted above, treatment records dated since March 2009 show that his symptoms have significantly improved.  He was laid-off from his primary employment as a heavy equipment operator in April 2009 but continued to engage in employment involving heavy lifting and bending.  He returned to operating heavy machinery in June 2009 until his employment was terminated in November 2009.  During this period, his condition improved to where he could bend over as of March 2009.  His ROM was slightly decreased in April 2009 and moderately restricted in June 2009.  During this period, the Veteran's estimation of pain reduced to a 3 on a pain scale to 10 and the July 2009 records note significant improvement in pain.  None of the records show continued severe restriction in motion or related symptoms.  Thus, the Board finds the Veteran's argument that his January 2010 examination results were skewed due to unemployment to be without merit.  In fact, the Board finds that the January 2010 examination reflects the improvements shown in records dating since March 2009.  Therefore, the Board finds that the January 2010 examination is adequate for rating purposes.

It is important for the Veteran to understand that without taking into consideration his complaints, the current and past evaluations could not be justified based on the objective evidence of record, let alone higher evaluations. 

In this case, the Board finds that the currently assigned 20 percent rating adequately describes the Veteran's symptoms as of January 2010.  Specifically, the examination showed flexion to 60 degrees with no additional limitation with repetitive motion.  While the examiner indicated that joint function was additionally limited by pain on repetitive use, the degree of limitation was noted as zero.  For a rating in excess of 20 percent, the evidence must show flexion limited to 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Even considering the Veteran's complaints of pain, 38 C.F.R. §§ 4.40 and 4.45, other DeLuca criteria, and his abnormal lordosis, the Board finds that his ROM is far greater than allowed for an increased rating.  Further, the evidence does not show any type of ankylosis of the spine.  Consequently, the Board cannot find that a rating in excess of 20 percent is warranted from January 6, 2010.

In sum, the preponderance of the evidence weighs against the assignment of a rating in excess of 20 percent from January 6, 2010.  To this extent, the appeal is denied.

Overall, the preponderance of the evidence favors the assignment of an initial 20 percent rating and weighs against the assignment of a rating in excess of 40 percent from December 17, 2008 and against the assignment of a rating in excess of 20 percent from January 6, 2010.  The benefit-of-the-doubt doctrine has been considered.

D. Extraschedular Ratings & TDIU

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional provision that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria are adequate to address the Veteran's lumbar strain symptomatology.  As noted above, the schedular criteria provide for ratings higher than those currently assigned, however, his symptomatology is not of the severity to warrant increased ratings at this time.  Further, the case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  As such, referral for extraschedular rating is not warranted at this time.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  In this case, neither the record nor the Veteran has raised the issue of TDIU.  The evidence shows that he has been employed almost continuously during the pendency of his claim and while his service-connected disability results in some functional impairment, it has not caused incapacitating episodes or increased absenteeism from work.  Thus, in the opinion of the Board, the issue of entitlement to TDIU has not been reasonably raised by the record.

II. The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA medical examinations as described above which have been deemed adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial 20 percent rating for service-connected lumbar strain is granted.

Entitlement to a rating in excess of 40 percent from December 17, 2008 and a rating in excess of 20 percent from January 6, 2010 is denied.


REMAND

The January 2010 examination report shows that the Veteran indicated urinary frequency.  He urinates 8 to 10 times per day at intervals of 90 minutes and 4 times per night at an interval of 2 hours.  Unfortunately, the examiner indicated only that the Veteran needed to follow up with his urinary condition.  He did not indicate whether the condition is secondary to the service-connected lumbar strain.  Note (1) under the General Formula for rating spine disabilities indicates that associated objective neurologic abnormalities, including but not limited to bladder impairments, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Consequently, the Board finds that a remand is necessary for a VA examiner to determine the nature, etiology, and severity of the Veteran's bladder condition, i.e. urinary frequency.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bladder disorder, noted as urinary frequency.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should indicate whether it is at least as likely as not (50 percent or more) that the Veteran's bladder disorder, if any, is the result of or related to his service-connected lumbar strain.

All necessary testing should be completed and all symptomatology should be described in detail.

All opinions must be supported by rationale.

2.  Then, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, and consideration of any additional information obtained because of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


